PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
40United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/361,177
Filing Date: 25 Nov 2016
Appellant(s): BALKA, Christoph



__________________
W. Douglas Hahm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021 appealing from the office action mailed 4/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to appellant’s argument that Raschke does not teach or suggest any control of the operation of a pump depending on a degree of opening of each throttle device (in the section of “Independent Claims 1 and 11” on page 4 and 5 in the appeal brief), it is noted that Fig. 2 of Raschke shows the step of regarding flow valve opening degree Xi runs before the step of reduction in the pump delivery F. Hence the reduction of 
For example, the step of reduction in the pump delivery F is not run until the Ki*=Ki is “Yes” or it loops back to the step of stepwise reduction in of flow valve opening degree Xi (i.e. Ki*=Ki is “No”). Such reliance of prior steps meets the limitation that requires an operation of a pump depending on a degree of opening of each throttle device. 

In response to appellant’s argument that Raschke fails to disclose a “closed loop control” and the rejection is not consistent with the well known definition of closed loop control (in the section of “Independent Claim 11” on paged 5 and 6 in the appeal brief), examiner does not disagree with appellant’s cited definition of “closed-loop control”. 
In Raschke, the control of the pump is a stepwise reduction of the pump speed that reduces pump delivery F so that it reaches a desired output of Ki=1, and in every step of reduction of delta F causes a feedback of actual volume flow Vi in a circuit i to determine if the pump delivery should be further decreased or it is within a specified setpoint (i.e., if Ki=1). Thus, such a control is consistent with appellant’s definition of “closed loop control” as noted in the appeal brief.

In response to appellant’s argument that Raschke does not describe how the signals are used (page 6 of remarks), as further noted in the office action, the sensors 4 and 7, opening degree of valve 15 and pump motor as shown in Fig. 1 are all connected to the controller 1. As noted above, the pump delivery F which is adjusted by the motor speed is reduced as a result of the actual volume flow value which is detected by flow sensors 7; further it is also relied upon the final set value of the flow valve opening degree Xi in the prior steps. Reliance on the sensor’s output and the flow valve opening degree for obtaining final pump output is a closed loop control as it is in particular with appellant’s definition of “closed loop control”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FOR K LING/Examiner, Art Unit 3763    
                                                                                                                                                                                                   Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763   
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.